DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis, Patent No.: US 6523026 B1, hereinafter Gillis, in view of Kang et al., Pub. No.: US 20130124488 A1, hereinafter Kang.

	As per claim 18, Gillis discloses A method for semantic search, comprising: 
	receiving a query vector including a semantic feature value for each of a plurality of semantic feature dimensions (col. 25, lines 44-45 and 59-61; col. 42, lines 65-66; col. 43, lines 22-23; col. 46, lines 19-22); 
	finding a selected cluster from a plurality of different candidate clusters (col. 42, 49-52; col. 44, line 63; col. 45, lines 7-9. Note that each node corresponds to  a cluster having a centroid) held in a random-access memory (col. 27, line 52 disclose that the RAM is used for all work space), each candidate cluster including a plurality of compressed answer vectors (see at least col. 33 lines 39-8, col. 34 lines 9-13, col. 40, lines 35-51 disclose document vectors, (normalized) summary vectors, context vectors, all of which are examples of the claimed compressed answer vectors and correspond to the description of compressed answer vectors as provided in at least paragraph 34 of the published instant specification); 
	promoting a subset of the plurality of compressed answer vectors as candidate answers (see mapping above including at least col. 44, line 65; col. 45, lines 7 , 11, and 17); 
	for each of the candidate answers, retrieving a corresponding uncompressed answer vector (col. 18-27 disclose records, sections thereof, and vector of the sections, each of which can be the claimed corresponding uncompressed answer vector; col. 14-17 disclose lists of titles and lists of abstracts (which are additional, alternative examples of retrieved corresponding uncompressed answer vector)). 	Gillis does not explicitly disclose from a solid state drive (SSD). Gillis broadly discloses data storage in col. 27, line 51. However, in the related field of endeavor of query processing by means of vectors and clusters, Kang discloses a solid state drive (SSD) (Kang, paragraph 58).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the cited references because Kang’s teaching would have allowed Gillis’ method to utilize any known type storage device as the data storage (Gillis, col. 27, line 51) in view of Kang’s statement in paragraph 58 that “Bulk 
	and promoting a selected answer from the candidate answers (see mapping above including at least col. 44, line 65; col. 45, lines 7 , 11, and 17).


Allowable Subject Matter / Reasons for Allowance
Claims 1-17 are allowed. Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record does not teach or suggest the subject matter of independent claims 1 and 17 and dependent claims 19 and 20; more specifically, the prior of record does not disclose the limitations concerning the various claimed distances in combination with all other recited limitations and sequence/arrangement thereof. 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Barbosa et al.
METHOD AND SYSTEM FOR QUANTIFYING THE QUALITY OF SEARCH RESULTS BASED ON COHESION
US 20090157652 A1; see paragraph 15-17
Feng et al.
Compact, Clustering-Based Indexes for Large-Scale Real-Time Lookups on Streaming Videos
US 20160299920 A1; see paragraph 17
Wiegering et al.
Culturally relevant search results
US 20080021860 A1; see paragraph 65-66


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED H HASAN/Primary Examiner, Art Unit 2154